                   Case 20-11570-LSS             Doc 246      Filed 07/29/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                §
    In re:                                                      §      Chapter 11
                                                                §
    PYXUS INTERNATIONAL, INC., et al.,1                         §      Case No. 20-11570 (LSS)
                                                                §
                                      Debtors.                  §      (Jointly Administered)
                                                                §


                                         AFFIDAVIT OF SERVICE

       I, Christian Rivera, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On July 15, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via email on the Notice Parties Service List attached
hereto as Exhibit A:

            Notice of Agenda of Matters Scheduled for Hearing on July 17, 2020 at 11:00 a.m. (ET)
             [Docket No. 171]

Dated: July 29, 2020

                                                                                 /s/ Christian Rivera
                                                                                 Christian Rivera

State of New York
County of New York


Subscribed and sworn to (or affirmed) before me on July 29, 2020, by Christian Rivera, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022


1
      The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
      identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance
      One North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603).
      The Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.


                                                                                                      SRF 44116
Case 20-11570-LSS   Doc 246   Filed 07/29/20   Page 2 of 3




                      Exhibit A
                                                       Case 20-11570-LSS          Doc 246      Filed 07/29/20   Page 3 of 3

                                                                                   Exhibit A
                                                                           Notice Parties Service List
                                                                               Served via email
                       NAME                                                       NOTICE NAME                                             EMAIL
                                                                                                                       Benjamin.Mintz@arnoldporter.com;
ARNOLD & PORTER                                          Attn: Benjamin Mintz, Henry G. Morriello                      Harold.Morriello@arnoldporter.com
DE AG Office                                                                                                           usade.ecfbankruptcy@usdoj.gov
Morris, Nichols, Arsht & Tunnell LLP                     Attn: Derek C. Abbott, Paige Topper                           ptopper@mnat.com; dabbott@mnat.com
Office of the United States Trustee                      Attn: David L. Buchbinder                                     david.l.buchbinder@usdoj.gov
Pachulski Stang Ziehl & Jones LLP                        Attn: Bradford J. Sandler, James E. O’Neill                   bsandler@pszjlaw.com; joneill@pszjlaw.com
                                                                                                                       silberglied@rlf.com;
RICHARDS LAYTON & FINGER                                 Attn: Russell C. Silberglied, Travis J. Cuomo                 cuomo@rlf.com

Stroock & Stroock & Lavan LLP                            Attn: Kristopher Hansen, Jonathan Canfield                    khansen@stroock.com; jcanfield@stroock.com
Wachtell Lipton Rosen & Katz                             Attn: Joshua Feltman                                          jafeltman@WLRK.com
White & Case LLP                                         Attn: Justin Wagstaff                                         jwagstaff@whitecase.com




      In re Pyxus International, Inc., et al . (LSS)
      Case No. 20‐11570                                                               Page 1 of 1
